In The
                   Court of Appeals
     Sixth Appellate District of Texas at Texarkana


                         Nos. 06-13-00159-CR,
                   06-13-00160-CR, 06-13-00161-CR,
                          & 06-13-00162-CR



                HYLAS DEANGELO POLK, Appellant

                                   V.

                   THE STATE OF TEXAS, Appellee



                  On Appeal from the 203rd District Court
                          Dallas County, Texas
Trial Court Nos. F-12-70903-P, F-1151316-P, F-1151317-P, & F-12-70740-P




              Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER
        Hylas Deangelo Polk appeals convictions for criminal mischief, unlawful possession of a

firearm, and two counts of aggravated assault with a deadly weapon, in our cause numbers 06-

13-00159-CR through 06-13-00162-CR. The clerk’s record that has been filed in this Court does

not include a certified bill of costs. As a result, Polk argues in each case that the record is

insufficient to support the trial court’s order that he pay court costs.

        “[A]n officer of the court shall certify and sign a bill of costs stating the costs that have

been accrued and send the bill of costs to the court to which the action or proceeding is . . .

appealed.” TEX. CODE CRIM. PROC. ANN. art. 103.006 (West 2006). Costs may not be collected

from the person charged with the costs until a written bill containing the items of cost is

produced and signed by the officer who charged the cost or the officer who is entitled to receive

payment for the cost. TEX. CODE CRIM. PROC. ANN. art. 103.001 (West 2006).

        The precedent of the Dallas Court of Appeals requires us to order in this transfer case that

the clerk’s record be supplemented with a certified bill of costs. See Franklin v. State, 402
S.W.3d 894, 895 (Tex. App.—Dallas 2013, no pet.); see also TEX. CODE CRIM. PROC. ANN. art.

103.006 (“shall certify” costs). Under the authority of Rule 34.5(c)(1) of the Texas Rules of

Appellate Procedure, we order the Dallas County District Clerk to prepare and electronically file,

within ten days of the date of this order, supplemental records containing a detailed itemization

of the costs assessed in our cause numbers 06-13-00159-CR through 06-13-00162-CR. See TEX.

R. APP. P. 34.5(c)(1).




                                                   2
      IT IS SO ORDERED.


                          BY THE COURT


Date: January 22, 2014




                            3